    Case 14-05515       Doc 40      Filed 03/25/19 Entered 03/25/19 10:00:41                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 05515
                                                CHAPTER 13
James A Edstrom
Cheryl M Brandt                                 JUDGE CAROL A DOYLE

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: PLAZA HOME MORTGAGE INC



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

5          37       XXXXXX2947                                $978.86          $1,378.86    $1,378.86

Total Amount Paid by Trustee                                                                $1,378.86


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-05515        Doc 40      Filed 03/25/19 Entered 03/25/19 10:00:41              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-05515-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 25th day of March, 2019.


Debtor:                                         Attorney:
James A Edstrom                                 DANIEL J WINTER
Cheryl M Brandt                                 53 W JACKSON BLVD #718
520 Greenview Lane                              CHICAGO, IL 60604
Wheeling, IL 60090                              via Clerk's ECF noticing procedures

Mortgage Creditor:                              Creditor:
FREEDMAN ANSELMO LINDBERG                       PLAZA HOME MORTGAGE INC
LLC                                             1 CORPORATE DR
1771 W DIEHL RD #120                            SUITE 360
PO BOX 3228                                     LAKE ZURICH, IL 60047
NAPERVILLE, IL 60566-3216

Mortgage Creditor:
PLAZA HOME MORTGAGE INC
% ANSELMO LINDBERG OLIVER
LLC
1771 W DIEHL RD STE 120
NAPERVILLE, IL 60563

ELECTRONIC SERVICE - United States Trustee


Date: March 25, 2019                                         /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
